                Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 1 of 33 Page ID #:583



                             1 BUCHALTER
                                 A Professional Corporation
                             2   TRACY A. WARREN (SBN: 228013)
                                 RICK A. WALTMAN (SBN: 306463)
                             3   655 West Broadway, Suite 1625
                                 San Diego, CA 92101
                             4   Tel.: 619.219.5335
                                 Email: twarren@buchalter.com
                             5           rwaltman@buchalter.com
                             6 Attorneys for Defendant
                                 SCG AMERICAN CONSTRUCTION INC.
                             7
                             8                      UNITED STATES DISTRICT COURT
                             9                    CENTRAL DISTRICT OF CALIFORNIA
                       10
                       11 PETER STROJNIK, SR.,                       Case No. 8:19-cv-01560-JVS-JDE
                       12                  Plaintiff,
                                                                     DEFENDANT SCG AMERICAN
                       13            VS.                             CONSTRUCTION INC.’S NOTICE
                                                                     OF MOTION AND MOTION TO
                       14 SCG AMERICAN CONSTRUCTION                  DISMISS PLAINTIFF’S FIRST
                                 INC. DBA HYATT REGENCY              AMENDED COMPLAINT [ECF #20]
                       15 ORANGE COUNTY,                             AND DECLARE PLAINTIFF A
                                                                     VEXATIOUS LITIGANT;
                       16                  Defendant.                MEMORANDUM OF POINTS AND
                                                                     AUTHORITIES IN SUPPORT
                       17                                            THEREOF
                       18                                            Hearing Date: August 3, 2020
                                                                     Time:         1:30 p.m.
                       19                                            Judge:        Hon. James V. Selna
                       20
                       21
                       22            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                       23            NOTICE IS HEREBY GIVEN that, on August 3, 2020 at 1:30 p.m., or as
                       24 soon thereafter as the motion may be heard by the Honorable James V. Selna in
                       25 Courtroom 10C of the United States District Court for the Central District of
                       26 California at 411 West 4th Street, Santa Ana, California 92701, Defendant SCG
                       27 American Construction Inc. (“Defendant”) will move to dismiss Plaintiff Peter
                       28 Strojnik’s (“Plaintiff”) First Amended Complaint and to Declare Plaintiff a
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 NOTICE OF MOTION AND MOTION TO DISMISS       Case No. 8:19-cv-01560-JVS-JDE
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 2 of 33 Page ID #:584



                             1 Vexatious Litigant.
                             2         This Motion is brought under Federal Rule of Civil Procedure 12(b)(1),
                             3 12(b)(6), 12(c), 12(h)(3), and 28 U.S.C. §1651. This motion is made on the grounds
                             4 that the allegations in the Complaint fail to state a claim or establish subject matter
                             5 jurisdiction under Article III, and that Plaintiff’s litigation tactics are harassing and
                             6 burdensome to the court system, defendants, and society generally. This Motion is
                             7 based upon the following Memorandum of Points and Authorities, the pleadings on
                             8 file, and the accompanying Request for Judicial Notice and its exhibits. A Proposed
                             9 Order has also been lodged with the Court.
                       10 DATED: March 30, 2020                         BUCHALTER
                                                                        A Professional Corporation
                       11
                       12
                                                                        By: /s/ Tracy A. Warren
                       13                                                           TRACY A. WARREN
                                                                                    RICK A. WALTMAN
                       14                                                          Attorneys for Defendant
                                                                            SCG AMERICAN CONSTRUCTION,
                       15                                                                   INC.
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28                                                   2
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                 Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 3 of 33 Page ID #:585



                             1                                          TABLE OF CONTENTS
                             2                                                                                                                             Page
                             3 I.     INTRODUCTION .................................................................................................... 1
                             4 II.    BACKGROUND & FACTUAL ALLEGATIONS ................................................. 4
                             5 III.   LEGAL STANDARDS ............................................................................................ 6
                             6 IV.    STROJNIK STILL LACKS STANDING AND FAILS TO STATE A CLAIM
                                      UNDER THE ADA. ................................................................................................. 8
                             7
                                      A.       Strojnik Cannot Show An Injury In Fact. ..................................................... 9
                             8
                                      B.       Strojnik Does Not Identify How Any Barriers Relate To His Particular
                             9                 Disability. .................................................................................................... 10
                       10                      1.        Strojnik encountered No Cognizable Barriers Viewing Websites ... 10
                       11                      2.        Strojnik Does Not Identify Barriers He Actually Encountered ....... 12
                       12             C.       Strojnik Has Not Shown That He Has A Disability That Relates To the
                                               Alleged Barriers. ......................................................................................... 15
                       13
                                      D.       Strojnik Fails to Allege Facts Showing a Threat of Repeated Injury ......... 17
                       14
                                      E.       Strojnik Fails to Allege Facts Showing He Is Deterred From Returning
                       15                      to Defendant’s Hotel. .................................................................................. 20
                       16 V.          STROJNIK’S STATE LAW CLAIMS MUST ALSO BE DISMISSED. ............. 21
                       17 VI.         STROJNIK’S NEGLIGENCE CLAIM SHOULD ALSO BE DISMISSED ........ 23
                       18 VII.        STROJNIK SHOULD BE DECLARED A VEXATIOUS LITIGANT ................ 24
                       19 VIII. CONCLUSION ...................................................................................................... 26
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION                                      i
       LOS ANGELES
                                 NOTICE OF MOTION AND MOTION TO DISMISS                                         Case No. 8:19-cv-01560-JVS-JDE
                                 FIRST AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 4 of 33 Page ID #:586



                             1                                             TABLE OF AUTHORITIES
                             2                                                                                                                            Page(s)
                             3 Cases
                             4 Angelucci v. Century Supper Club
                                 41 Cal.4th 160 (2007) ........................................................................................... 18
                             5 Ashcroft v. Iqbal
                             6   556 U.S. 662 (2009) ........................................................................................ 6, 7, 9

                             7 Barnes v. Marriott Hotel Servs., Inc.
                                 No. 15-cv-014090-HRL, 2017 U.S. Dist. LEXIS 22588 (N.D. Cal. Feb. 16, 2017)
                             8       ............................................................................................................................... 11

                             9 Bell Atl. Corp. v. Twombly
                                 550 U.S. 544 (2007) ................................................................................................ 6
                       10 Chapman v. Pier 1 Imports (U.S.) Inc.
                       11  631 F.3d 939 (9th Cir. 2011).......................................................................... passim

                       12 Civil Rights Educ. & Enf’t Ctr. v. Hosp. Properties Tr. (CREEC)
                            867 F.3d 1093 (9th Cir. 2017)............................................................................... 16
                       13 D’Lil v. Best W. Encina Lodge & Suites
                       14           538 F.3d 1031 (9th Cir. 2008)............................................................................... 17

                       15 Doran  v. 7-Eleven, Inc.
                            524 F.3d 1034 (9th Cir. 2008)........................................................................... 8, 12
                       16 Erickson v. Pardus
                       17           551 U.S. 89 (2007) .................................................................................................. 6

                       18 Gastelum v. Canyon Hospitality LLC
                           2018 U.S. Dist. LEXIS 87850 (D. Ariz. May 25, 2018) ...................................... 17
                       19 Harris v. Stonecrest Care Auto Center
                       20  472 F. Supp. 2d 1208 (S.D. Cal. 2007) ................................................................... 8

                       21 Johnson v. Torres Enters. LP
                            2019 U.S. Dist. LEXIS 11124 (N.D. Cal. Jan. 22, 2019) ..................................... 20
                       22 Lujan v. Defenders of Wildlife
                       23   504 U.S. 555 (1992) ...................................................................................... 7, 8, 17

                       24 Pickern v. Holiday Quality Foods Inc.
                            293 F.3d 1133 (9th Cir. 2002)............................................................................... 17
                       25 Reycraft v. Lee
                       26   177 Cal. App.4th 1211 (2009)............................................................................... 18

                       27 Rodriguez v. Barrita, Inc.
                            10 F. Supp. 3d 1062 (N.D. Cal. 2014) .................................................................. 19
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                  ii
                                   NOTICE OF MOTION AND MOTION TO DISMISS                                            Case No. 8:19-cv-01560-JVS-JDE
                                   FIRST AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 5 of 33 Page ID #:587



                             1 Rutherford v. Cesar’s Mexican Rest., LLC
                                    2019 U.S. Dist. LEXIS 150782 (S.D. Cal. Sept. 3, 2019) .................................... 14
                             2
                               Rutherford v. Los Charros
                             3   2019 U.S. Dist. LEXIS 60156 (S.D. Cal. Apr. 5, 2019) ....................................... 16
                             4 Safe Air for Everyone v. Meyer
                                    373 F.3d 1035 (9th Cir. 2004)................................................................................. 6
                             5
                               Sanford v. MemberWorks, Inc.
                             6   625 F.3d 550 (9th Cir. 2010)................................................................................. 18
                             7 Schreiber Distrib. Co. v. Serv-Well Furniture Co.
                                    806 F.2d 1393 (9th Cir. 1986)................................................................................. 7
                             8
                               Sierra Club v. Morton
                             9   405 U.S. 727 (1972) ................................................................................................ 8
                       10 Starr v. Baca
                                    652 F.3d 1202 (9th Cir. 2011)................................................................................. 6
                       11
                          Strojnik v. 1315 Orange LLC
                       12   No. 19-cv-1991-LAB (JLB), 2019 U.S. Dist. LEXIS 185481 (S.D. Cal. Oct. 25,
                            2019)................................................................................................................ 11, 12
                       13
                          Strojnik v. Bakersfield Convention Hotel I, LLC
                       14   No. 19-cv-01098 LJO JLT, 2020 U.S. Dist. LEXIS 16339 (E.D. Cal. Jan. 31,
                            2020).......................................................................................................... 13, 14, 18
                       15
                          Strojnik v. Four Sisters Inns, Inc.
                       16   No. 2:19-cv-02991-ODW (JEMx), 2019 U.S. Dist. LEXIS 212094 (C.D. Cal.
                            Dec. 9, 2019) ......................................................................................... 9, 13, 14, 16
                       17
                          Strojnik v. Hotel Circle GL Holdings, LLC
                       18   No. 19-cv-01194-DAD-EPG, 2019 U.S. Dist. LEXIS 202591 (E.D. Cal. Nov. 21,
                            2019).......................................................................................................... 12, 14, 18
                       19
                          Strojnik v. Kapalua Land
                       20   2019 U.S. Dist. LEXIS 165525 (D. Haw. Aug. 26, 2019) ................................... 11
                       21 Strojnik v. Orangewood LLC
                                    No. 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS 11743 (C.D. Cal. Jan. 22,
                       22           2020)...................................................................................................... 9, 10, 11, 16
                       23 Strojnik v. Pasadena Robles Acquisition, LLC
                                    Case No. 2:19-cv-02067-AB (PJWx), 2019 U.S. Dist. LEXIS 213070 (C.D. Cal.
                       24           Aug. 14, 2019)................................................................................................. 13, 18
                       25 Surrey v. TrueBeginnings, LLC
                                    168 Cal.App.4th 414 (2008).................................................................................. 19
                       26
                          Urhausen v. Long Drug Stores Cal., Inc.
                       27  155 Cal. App. 4th 254 (2007)................................................................................ 19
                       28 Vogel v. Sym Props., LLC
     BUCHALTER
A PROFESSIONAL CORPORATION                                                                    iii
       LOS ANGELES
                                   NOTICE OF MOTION AND MOTION TO DISMISS                                      Case No. 8:19-cv-01560-JVS-JDE
                                   PLAINTIFF’S FIRST AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 6 of 33 Page ID #:588



                             1      No. CV 15-098550AB (ASx), 2017 U.S. Dist. LEXIS 214360 (C.D. Cal. Aug. 4,
                                    2017)........................................................................................................................ 8
                             2
                               White v. Lee
                             3  227 F.3d 1214 (9th Cir. 2000)................................................................................. 6
                             4 Zimmerman v. GJS Grp.
                                    2018 U.S. Dist. LEXIS 148816 (D. Nev. Aug. 30, 2018) ...................................... 8
                             5
                             6 Statutes
                             7 28 U.S.C. § 1367(c)(3) ............................................................................................. 18
                             8
                             9
                       10
                       11 Rules
                                 Fed. R. Civ. P. 12(b)(1) ........................................................................................ 5, 20
                       12
                          Fed. R. Civ. P.
                       13   12(b)(6).............................................................................................................. 6, 20
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                                       iv
       LOS ANGELES
                                   NOTICE OF MOTION AND MOTION TO DISMISS                                          Case No. 8:19-cv-01560-JVS-JDE
                                   PLAINTIFF’S FIRST AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 7 of 33 Page ID #:589



                             1                 MEMORANDUM OF POINTS AND AUTHORITIES
                             2 I.        INTRODUCTION
                             3           Defendant SCG American Construction Inc. (“Defendant”) moves to dismiss
                             4 Plaintiff Peter Strojnik’s First Amended Complaint (“FAC”) in its entirety for lack
                             5 of standing again. Strojnik is a former lawyer of significant notoriety in Arizona who
                             6 was disbarred by the Arizona State Bar as a result of his serial—and fraudulent—
                             7 ADA lawsuits; similar to the one at issue here. This is now Mr. Strojnik’s second
                             8 attempt at establishing subject matter jurisdiction, as Strojnik opted to file his FAC
                             9 rather than respond to Defendant’s first motion to dismiss. (Dkt. 19; Dkt. 20.)
                       10 Despite having the opportunity to amend, Strojnik’s FAC still fails to remedy his lack
                       11 of standing under the ADA. Instead, Plaintiff’s FAC simply adds more implausible
                       12 allegations. As one Court noted,
                       13
                       14                     In its two prior Orders dismissing Plaintiff's complaints,
                                              the Court has made clear that Plaintiff must plead how each
                       15                     alleged barrier affected him because of his disability.
                                              Although purporting to “strictly, absolutely and
                       16                     unquestionably correct[] the imperfections in [the] FAC,”
                                              Plaintiff again parrots conclusions, rather than providing
                       17                     facts. Allegations that “the barriers at [a public
                                              accommodation] 'denied [plaintiff] full and equal
                       18                     enjoyment' is precisely the 'formulaic recitation' of the
                                              elements of a claim that the Supreme Court has deemed
                       19                     insufficient under Rule 8. . . . [A plaintiff] must do more
                                              than offer ‘labels and conclusions' that parrot the language
                       20                     of the ADA.” Plaintiff has failed to do so.

                       21 Strojnik v. Orangewood LLC, No. CV 19-00946 DSF (JCx), 2020 U.S. Dist. LEXIS
                       22 11743, at *10-11 (C.D. Cal. Jan. 22, 2020) (internal citations omitted). Following his
                       23 suspension – and continuing after his eventual disbarment in Arizona1 – Plaintiff
                       24
                                 1
                            The Arizona State Bar reported “The Presiding Disciplinary Judge of the Arizona
                       25 Supreme Court accepted a consent to disbarment filed by Peter Strojnik and effective May
                          10, 2019. Mr. Strojnik had been suspended on an interim basis since July 11, 2018, while
                       26 the Bar conducted its investigation. Strojnik was assessed $1,263.92 in costs and expenses
                          for the disciplinary proceeding.
                       27
                          Beginning in 2016, Strojnik filed thousands of lawsuits against small businesses alleging
                       28 minor violations of the Americans with Disabilities Act (ADA) and the Arizonans with
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                        1
       LOS ANGELES
                                     NOTICE OF MOTION AND MOTION TO DISMISS            Case No. 8:19-cv-01560-JVS-JDE
                                     PLAINTIFF’S FIRST AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 8 of 33 Page ID #:590



                             1 began filing his ADA lawsuits as an in pro per plaintiff.2 This action, along with the
                             2 many other almost identical cases Strojnik has filed since being disbarred, shows that
                             3 Strojnik’s tactics have frivolous serial litigation have continued. See Strojnik v. VY
                             4 Verasa Commercial Company LLC, et al., No. 19-cv-02556-WHO, Dkt. 31 at 4:6-9
                             5 (N.D. Cal. Nov. 12, 2019) (“Strojnik’s behavior has been questionable since this
                             6 case’s inception. I am taking note of Strojnik’s behavior. I will not award sanctions
                             7 at this time, but I will consider this conduct in any future motion if his litigation
                             8 performance does not substantially improve. I expect better.”); Strojnik v. Swantown
                             9 Inn & Spa LLC, No. 2:18-cv-01831-RBL, Dkt. 12 at 3 (W.D. Wash. Mar. 12, 2019)
                       10 (“Strojnik’s history of predatory, unethical filings and hard-to-believe assertions does
                       11 not help him,” dismissing case with prejudice but declining to impose Rule 11
                       12 sanctions for his first offense in the case); see also Strojnik v. IA Lodging Napa First
                       13
                          Disabilities Act (AzDA) in state and federal courts. Typically, he demanded
                       14 approximately $5,000 in attorney’s fees regardless if the business remedied the purported
                          violations. In all cases Strojnik alleged vague violations.
                       15
                          Strojnik’s “extortionate” and “ethically suspect” misconduct led the Arizona Attorney
                       16 General’s Office (“AG”) to intervene in the suits. The Court granted intervention,
                          consolidated the cases, and eventually dismissed most of them for lack of standing. The
                       17 AG’s office moved to intervene in one federal case to have Strojnik declared a vexatious
                          litigant.
                       18
                          The State Bar alleged that Strojnik engaged in conduct that caused immediate and
                       19 substantial harm to clients, the public, and the administration of justice, making illusory
                          claims for attorney fees and monetary damages. One District Court said his tactics were
                       20 extortionate. The State Bar alleged that Strojnik violated Rule 42, Ariz. R. Sup. Ct., ERs
                          1.2, 1.4, 1.5(a), 1.15(a) 3.1, 3.3(a), 3.4(c), 4.1(a), 4.4(a), 8.1, 8.4(c) and (d), Rules 43 and
                       21 54(d), Ariz. R. Sup. Ct. Strojnik did not contest the allegations and consented to his
                          disbarment.” (Dkt. 19-1, Exh. 2.)
                       22
                          2
                             As Judge Staton in the Central District of California noted: “Although Plaintiff is a pro
                       23 se litigant in this forum, he is also an Arizona lawyer with extensive experience litigating
                          ADA access cases. Plaintiff’s Arizona law license is currently suspended. A search of
                       24 pacer.gov, sorted by date, reveals three months after Plaintiff’s law license was suspended,
                          he began filing ADA access cases as a pro se litigant instead of filing them on behalf of
                       25 clients. [citation omitted]. Indeed, in less than four months, Plaintiff has filed twenty-six
                          ADA actions as a pro se litigant. Rather than being a befuddled pro se litigant who
                       26 erroneously believes that he has complied with the Court’s Order, Plaintiff is an experienced
                          litigator who appears to have altered his business model to work around the loss of his
                       27 license.” Strojnik v. Singpoli Grp., LLC, 2019 U.S. Dist. LEXIS 24494, at *3-4 (C.D. Cal.
                          Feb. 14, 2019).
                       28                                                   2
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 9 of 33 Page ID #:591



                             1 LLC, dba Andaz Napa, No. 19-cv-03983-DMR, Doc. No. 49 (N.D. Cal. Feb. 25,
                             2 2020).3
                             3           Indeed, Strojnik’s serial litigation has seen no decline. Since April 2018,
                             4 Strojnik has filed at least 148 new ADA cases in California and various other federal
                             5 courts; 34 of which have been filed in the Central District of California. (Request for
                             6 Judicial Notice (“RJN”), Exh. 1; see also Dkt. 19-1, Exh. 8.)
                             7           However, Strojnik’s notoriety is catching up with him in this District and other
                             8 Districts. At least three courts in the Central District have dismissed his nearly
                             9 identical complaints on the same grounds that Defendant is asserting here. On August
                       10 14, 2019, in Strojnik v. Pasadena Robles Acquisition, LLC, Case No. 2:19-cv-02067-
                       11 AB (PJWx), 2019 U.S. Dist. LEXIS 213070 (C.D. Cal. Aug. 14, 2019), the Court
                       12 dismissed Strojnik’s claims without leave to amend against the Pasadena Hilton for
                       13 lack of standing based on his failure to allege how any of the barriers he may have
                       14 experienced related to his alleged disabilities. Similarly, on December 9, 2019, in
                       15 Strojnik v. Four Sisters Inns, Inc., No. 2:19-cv-02991-ODW (JEMx), 2019 U.S. Dist.
                       16 LEXIS 212094 (C.D. Cal. Dec. 9, 2019), the Court dismissed Strojnik’s claims
                       17 against the defendant’s hotel without leave to amend for lack of standing. And, most
                       18 recently on January 22, 2020, in Strojnik v. Orangewood LLC, No. CV 19-00946
                       19 DSF (JCx), 2020 U.S. Dist. LEXIS 11743 (C.D. Cal. Jan. 22, 2020), the Court
                       20 dismissed Strojnik’s virtually identical claims against the DoubleTree Hotel in
                       21 Anaheim without leave to amend based on his lack of standing. The same is true of
                       22 other districts. See Strojnik v. Wickstrom Hostpitality, LLC, No. No. 2:19-cv-002043
                       23 JAM AC PS, Doc. No. 12 (E.D. Cal. March 26, 2020) (recommending dismissal of
                       24        3
                                   Judge Donna M. Ryu granted a motion to dismiss Strojnik’s almost identical complaint based on
                                 lack of standing. (Dkt. 19-1, Exh. 3.) Judge Ryu also ordered Plaintiff to submit a verified
                       25        declaration by November 30, 2019 stating, among other things: “[h]ow many ADA cases” he has
                                 filed in the Northern District of California; “the date(s) that Strojnik encountered the barriers”;
                       26        “[d]etails regarding [his] investigation [] regarding the alleged barriers” he encountered; and “the
                                 total amount of money Strojnik has recovered in settlements of his ADA cases.” (RJN Exh. 4.)
                       27        Plaintiff ignored Judge Ryu’s order, and has not filed any such declaration to date.
                       28                                                          3
     BUCHALTER
A PROFESSIONAL CORPORATION           NOTICE OF MOTION AND MOTION TO DISMISS                     Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                     PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 10 of 33 Page ID #:592



                             1 Strojnik’s complaint for failure to plead injury, intent to retrun, or deterrence);
                             2 Strojnik v. Bakersfield Convention Hotel I, LLC, No. 19-cv-01098 LJO JLT, 2020
                             3 U.S. Dist. LEXIS 16339 (E.D. Cal. Jan. 31, 2020) (same); Strojnik v. Hotel Circle
                             4 GL Holdings, LLC, No. 19-cv-01194-DAD-EPG, 2019 U.S. Dist. LEXIS 202591
                             5 (E.D. Cal. Nov. 21, 2019) (same); See also Strojnik v. IA Lodging Napa First LLC,
                             6 dba Andaz Napa, No. 19-cv-03983-DMR, Doc. No. 49 (N.D. Cal. Feb. 25, 2020)
                             7 (order granting dismissal of Strojnik’s Complaint for lack of standing).4                    The
                             8 rationales of those rulings are equally applicable here, and there’s no reason the Court
                             9 should rule any differently.
                       10                Strojnik lacks standing to sue because the Complaint is completely devoid of
                       11 anything but cursory legal conclusions that fail to establish (1) the scope of Strojnik’s
                       12 alleged disability; (2) the existence of any barriers in violation of the ADA or Unruh
                       13 Act; (3) how any of the alleged “barriers” relate to or impacted him; and 4) that he
                       14 has any bona fide intent to return to Defendant’s Hotel in the future. Strojnik’s bare,
                       15 conclusory allegations fail to state a claim upon which relief can be granted. For
                       16 these reasons, and those set forth below, the Court should grant this Motion and
                       17 dismiss Strojnik’s Complaint with prejudice, and declare Strojnik a vexatious
                       18 litigant.
                       19 II.            BACKGROUND & FACTUAL ALLEGATIONS
                       20                Strojnik filed a Complaint in this action on August 13, 2019. (Dkt. 1.) On
                       21 February 26, 2020, Defendant filed a motion to dismiss and declare Plaintiff a
                       22 vexatious litigant. (Dkt. 19.) Rather than stand by his initial allegations, Strojnik
                       23 filed a First Amended Complaint (“FAC”). (Dkt. 20.)
                       24                Strojnik, a resident of Maricopa County, Arizona, alleges that he has “severe
                       25 right-sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate
                       26
                                4
                                    See also Strojnik v. Bakersfield Convention Hotel I, LLC, No.. 19-cv-01098 LJO JLT, 2020 U.S.
                       27 Dist. LEXIS 16339 (E.D. Cal. Jan. 31, 2020) (same); Strojnik v. Hotel Circle GL Holdings, LLC,
                                No. 19-cv-01194-DAD-EPG, 2019 U.S. Dist. LEXIS 202591 (E.D. Cal. Nov. 21, 2019) (same).
                       28                                                        4
     BUCHALTER
A PROFESSIONAL CORPORATION          NOTICE OF MOTION AND MOTION TO DISMISS                    Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                    PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 11 of 33 Page ID #:593



                             1 cancer and renal cancer, [and a] degenerative right knee.” FAC ¶ 3. According to
                             2 Strojnik, he “walks with difficulty and requires compliant mobility accessible
                             3 features at places of public accommodation.” Id. ¶ 5. Strojnik’s disabilities
                             4 purportedly limit his ability to sleep, walk, stand, sit, reach, lift, and bend. Id.
                             5 Strojnik’s FAC adds a laundry list of his alleged medical problems with references
                             6 to the ADAAG, claiming that such substantially limit his ability to walk, stand, sit,
                             7 bend, reach, sleep, and work, while at the same time alleging that he spends his days
                             8 and thousands of miles traveling throughout the state of California for ADA testing.
                             9 See FAC, ¶¶ 6, 13.
                       10               Defendant owns, operates or leases a lodging business located at 11999 Harbor
                       11 Blvd., Garden Grove, CA 92840 (“Hotel”). FAC ¶ 7. Strojnik initially claimed that
                       12 he “intended to the Disneyland area” on an unspecified date. (Dkt. 1.) He now claims
                       13 that he “intended to visit the Disneyland area on March 14-15, 2019.” FAC ¶ 17.
                       14 Strojnik’s FAC vaguely claims that “Plaintiff learned that not only did Defendant's
                       15 hotel violate booking websites disclosures pursuant to 28 C.F.R. 36.302(e), but it was
                       16 also replete with accessibility barriers all of which Plaintiff documented with website
                       17 screenshots and documentary photographs.” FAC ¶ 19. Rather than describing the
                       18 barriers he purportedly encountered in any detail, Strojnik merely incorporates a
                       19 series of photos and opaque descriptions that were previously contained in an
                       20 addendum to his initial complaint. Id. Strojnik again lists the unspecified “ADA
                       21 violations” and leaves the Court to guess what each of the alleged ADA violations
                       22 are, and how they relate to his alleged disability. Id.
                       23               Strojnik claims he is deterred from visiting Defendant’s Hotel based on his
                       24 knowledge of these barriers. FAC ¶ 13. Strojnik’s FAC alleges he intends to visit
                       25 “the greater Los Angeles5 area on or about the weekend of April 4”6 if “Defendant’s
                       26
                                5
                           Disneyland is based in Anaheim, CA, not Los Angeles.
                       27       6
                           Due to the COVID-19 outbreak, Plaintiff’s plans to travel anywhere on April 4 are
                          questionable at this stage.
                       28                                            5
     BUCHALTER
A PROFESSIONAL CORPORATION          NOTICE OF MOTION AND MOTION TO DISMISS            Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                    PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 12 of 33 Page ID #:594



                             1 noncompliant Hotel becomes fully compliant with the ADAAG.” Id. ¶¶ 13(h), 14.
                             2 Notably, Strojnik alleged in another action filed in the Northern District of California
                             3 that he plans to visit “the Napa area” during that same weekend of April 4, 2020.7
                             4 Napa is over 425 miles away from Defendant’s Hotel, and even farther from
                             5 Strojnik’s home.
                             6 III.      LEGAL STANDARDS
                             7           Rule 12(b)(1) empowers the court to dismiss claims over which it lacks subject
                             8 matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A defendant may bring a Rule 12(b)(1)
                             9 motion to dismiss based on lack of standing. White v. Lee, 227 F.3d 1214, 1242 (9th
                       10 Cir. 2000). A Rule 12(b)(1) jurisdictional challenge may be facial or factual. Safe Air
                       11 for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a facial attack, the
                       12 moving party asserts that the allegations in the complaint are “insufficient on their
                       13 face” to establish federal jurisdiction. Id. A factual jurisdictional challenge occurs
                       14 when the moving party “disputes the truth of the allegations that, by themselves,
                       15 would otherwise invoke jurisdiction.” Safe Air, 373 F.3d at 1039. In resolving a
                       16 factual dispute, “the court need not presume the truthfulness of the plaintiff’s
                       17 allegations” and may review evidence beyond the complaint. Id.
                       18                Under Rule 12(b)(6), a complaint or any portion thereof may be dismissed
                       19 when it is apparent from the face of the pleadings that the plaintiff has failed to state
                       20 a claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). “[W]hen ruling
                       21 on a defendant’s motion to dismiss, a judge must accept as true all of the factual
                       22 allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
                       23 (per curiam). However, a court is “not bound to accept as true a legal conclusion
                       24 couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
                       25 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Nor does a complaint suffice
                       26 if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.
                       27        7
                                  See Strojnik v. IA Lodging Napa First LLC, dba Andaz Napa, No. 19-cv-03983-
                                 DMR, Doc. No. 50, ¶ 21(e).
                       28                                                   6
     BUCHALTER
A PROFESSIONAL CORPORATION           NOTICE OF MOTION AND MOTION TO DISMISS             Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                     PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 13 of 33 Page ID #:595



                             1 (quoting Twombly, 550 U.S. at 557). A complaint must “state a claim to relief that is
                             2 plausible on its face.” Twombly, 550 U.S. at 570. This means that the complaint must
                             3 plead “factual content that allows the court to draw the reasonable inference that the
                             4 defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. There must
                             5 be “sufficient allegations of underlying facts to give fair notice and to enable the
                             6 opposing party to defend itself effectively…and factual allegations that are taken as
                             7 true must plausibly suggest entitlement to relief, such that it is not unfair to require
                             8 the opposing party to be subjected to the expense of discovery and continued
                             9 litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
                       10              Ruling on a motion to dismiss is “context-specific task that requires the
                       11 reviewing court to draw on its judicial experience and common sense. But where the
                       12 well-pleaded facts do not permit the court to infer more than the mere possibility of
                       13 misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader
                       14 is entitled to relief.’” Iqbal, 556 U.S. at 679.
                       15              As a general rule, leave to amend a complaint that has been dismissed should
                       16 be freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied
                       17 when “the court determines that the allegation of other facts consistent with the
                       18 challenged pleading could not possibly cure the deficiency.” Schreiber Distrib. Co.
                       19 v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986).
                       20              The Ninth Circuit has recognized the “inherent power of federal courts to
                       21 regulate the activities of abusive litigants by imposing carefully tailored restrictions
                       22 under the appropriate circumstances.” De Long v. Hennessey, 912 F.2d 1144, 1146
                       23 (9th Cir. 1990); see also Molski v. Evergreen Dynasty Corp., 500 F.3d 1047 (9th Cir.
                       24 2007). More specifically, “[t]he All Writs Act, 28 U.S.C. § 1651(a), provides district
                       25 courts with the inherent power to enter pre-filing orders against vexatious litigants.”
                       26 Molski, 500 F.3d at 1057 (citing Weissman v. Quail Lodge Inc., 179 F.3d 1194, 1197
                       27 (9th Cir. 1999). “Flagrant abuses of the judicial process cannot be tolerated because
                       28                                                  7
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 14 of 33 Page ID #:596



                             1 it enables one person to preempt the use of judicial time that properly could be used
                             2 to consider the meritorious claims of other litigants.” Id. (quoting De Long, 912 F.2d
                             3 at 1148).
                             4 IV.     STROJNIK STILL LACKS STANDING AND FAILS TO STATE A
                             5         CLAIM UNDER THE ADA.
                             6         A disabled person claiming access discrimination in violation of the ADA must
                             7 establish Article III standing in order to maintain their lawsuit. Chapman v. Pier 1
                             8 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011). Article III standing requires
                             9 that Plaintiff sufficiently plead an (1) injury-in-fact, (2) that is causally connected to
                       10 the Defendant’s challenged conduct, and (3) likely to be “redressed by a favorable
                       11 decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). An injury-
                       12 in-fact must be (a) actual or imminent, not conjectural or hypothetical, and (b)
                       13 concrete and particularized. Id. at 560. Because injunctive relief is the only remedy
                       14 available to individuals under Title III of the ADA, Plaintiff must also show that he
                       15 faces a “real and immediate threat of repeated injury” to establish an injury-in-fact
                       16 for purposes of standing. Chapman, 631 F.3d at 946. The Ninth Circuit has held that
                       17 there are two ways in which an ADA plaintiff may establish standing to sue for
                       18 injunctive relief: the plaintiff can either demonstrate “deterrence” or “injury-in-fact
                       19 coupled with an intent to return to a noncompliant facility.” Id. at 944.
                       20              “If the court determines at any time that it lacks subject-matter jurisdiction, the
                       21 court must dismiss the action.” Chapman, 631 F.3d at 954. Courts have found this is
                       22 especially true in ADA cases. Vogel v. Sym Props., LLC, No. CV 15-098550AB
                       23 (ASx), 2017 U.S. Dist. LEXIS 214360, at *4 (C.D. Cal. Aug. 4, 2017). “Given the
                       24 ‘trend of abusive ADA litigation, special diligence and vigilant examination of the
                       25 standing requirement are necessary and appropriate to ensure the litigation serves the
                       26 purpose for which the ADA was enacted. Id. (quoting Harris v. Stonecrest Care Auto
                       27
                       28                                                    8
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                  Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 15 of 33 Page ID #:597



                             1 Center, 472 F. Supp. 2d 1208, 1215 (S.D. Cal. 2007) (internal citations and quotes
                             2 omitted)).
                             3        A.     Strojnik Cannot Show An Injury In Fact.
                             4        An injury in fact must be “concrete and particularized and “actual or
                             5 imminent,” not conjectural or hypothetical. Lujan, 504 U.S. at 560. This includes a
                             6 “requirement that a party seeking review must allege facts showing that he is himself
                             7 adversely affected.” Sierra Club v. Morton, 405 U.S. 727, 740 (1972). The “injury in
                             8 fact” element is met when a disabled plaintiff has personally encountered a barrier
                             9 violating the ADA, based on his specific disability. Chapman, 631 F.3d at 947 (citing
                       10 Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1044 (9th Cir. 2008)); see also, Zimmerman
                       11 v. GJS Grp., 2018 U.S. Dist. LEXIS 148816, at *15-16 (D. Nev. Aug. 30, 2018)
                       12 (Plaintiff failed to satisfy the injury in fact requirement because Plaintiff does not
                       13 relate the alleged ADA barriers to his particular disability, and cannot establish a
                       14 concrete and particularized injury or a real and immediate threat of future injury).
                       15 But, “a ‘barrier’ will only amount to such interference if it affects the plaintiff’s full
                       16 and equal enjoyment of the facility on account of his particular disability. Chapman,
                       17 631 F.3d at 947.
                       18             For example, in Chapman, the plaintiff alleged “that he is ‘physically
                       19 disabled,’ and that he ‘visited the Store’ and ‘encountered architectural barriers that
                       20 denied him full and equal access.’” Chapman, 631 F.3d at 954. The plaintiff,
                       21 however, “simply identifie[d] alleged ADA . . . violations without connecting the
                       22 alleged violations to [his] disability, or indicating whether or not he encountered any
                       23 one of them in such a way as to impair his full and equal enjoyment of the Store.” Id.
                       24 As a result, the Ninth Circuit found these allegations insufficient to establish a
                       25 concrete and particularized harm. Id.
                       26             Here, as in Chapman, Strojnik fails to connect any of the alleged ADA
                       27 violations in the FAC to his specific disability. Rather, like the Complaint, the FAC
                       28                                                 9
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS              Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 16 of 33 Page ID #:598



                             1 “again parrots conclusions rather than providing facts.” Strojnik v. Orangewood LLC,
                             2 No. 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS 11743, at *10 (C.D. Cal. Jan.
                             3 22, 2020). Allegations that ‘the barriers at [a public accommodation] ‘denied
                             4 [plaintiff] full and equal enjoyment’ is precisely the ‘formulaic recitation’ of the
                             5 elements of a claim that the Supreme Court has deemed insufficient under Rule
                             6 8…[A plaintiff’] must do more than offer ‘labels and conclusions’ that parrot the
                             7 language of the ADA.” Chapman, 631 F.3d at 955 n. 9 (citing Iqbal, 556 U.S. at 678).
                             8 Plaintiff has failed to do so here.
                             9         B.    Strojnik Does Not Identify How Any Barriers Relate To His
                       10                    Particular Disability.
                       11                    1.     Strojnik encountered No Cognizable Barriers Viewing
                       12                           Websites
                       13              In his FAC, Plaintiff vaguely alleges “Defendant’s hotel violate booking
                       14 websites disclosures pursuant to 28 C.F.R. 36.302(e), but it was also replete with
                       15 accessibility barriers.” FAC ¶ 19. “However, there are still no allegations containing
                       16 ‘further factual enhancement’ to support these naked assertions.” Strojnik v.
                       17 Orangewood LLC, No. 8:19-cv-00496-DSF-(JCx), Dkt. 34 at 7 (C.D. Cal. Oct. 21,
                       18 2019) (quoting Iqbal, 556 U.S. at 678). The FAC incorporates screenshots of the
                       19 websites with captions identifying alleged barriers, but the captions are “bare legal
                       20 conclusions cast in the form of factual allegations.” Strojnik v. Four Sisters Inns, Inc.,
                       21 No. 2:19-cv-02991-ODW (JEMx), 2019 U.S. Dist. LEXIS 212094, at *7 (C.D. Cal.
                       22 Dec. 9, 2019) (“[T]hese captions in the Addendum are bare legal conclusions cast in
                       23 the form of factual allegations.”). As a court in the Central District noted, “[i]t is not
                       24 enough for Plaintiff to claim in conclusory fashion that the Websites do not have
                       25 ‘enough detail to reasonably permit Plaintiff to assess independently whether
                       26 Defendant’s Hotel meets his accessibility needs.’ He must allege what information is
                       27 missing from the website.” Strojnik v. Orangewood LLC, No. 8:19-cv-00946-DSF-
                       28                                                10
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS             Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 17 of 33 Page ID #:599



                             1 GJS, 2020 U.S. Dist. LEXIS 11743, at *19-20 (C.D. Cal. Jan. 22, 2020). Here,
                             2 “[b]eyond repetition of the statutory text, [Strojnik] has not alleged any specific
                             3 information that was missing on the website[s] that would prevent him from being
                             4 able to stay at the Hotel.” Id. at *20.
                             5         To the extent any accessibility information was missing from the websites, the
                             6 court in Orangewood made clear that “a website need not list its compliance or non-
                             7 compliance with every ADAAG provision to satisfy 28 C.F.R. § 36.302(e)(ii).”
                             8 Strojnik v. Orangewood LLC, No. 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS
                             9 11743, *20 (C.D. Cal. Jan. 22, 2020). The Court in Orangewood explained:
                       10                    The 2010 DOJ ADAAG Guidance on this provision
                                             ‘recognizes that a reservations system is not intended to be
                       11                    an accessibility survey,’ and ‘[b]ecause of the wide
                                             variations in the level of accessibility that travelers will
                       12                    encounter . . . it may be sufficient to specify that the hotel
                                             is accessible” and to provide basic facts about each
                       13                    accessible room. 28 C.F.R. § Pt. 36, App. A. Further, the
                                             DOJ acknowledges that “individuals with disabilities may
                       14                    wish to contact the hotel or reservations service for more
                                             detailed information.” Id. This provides further support
                       15                    that websites need not include all potentially relevant
                                             accessibility information; if a website was required to have
                       16                    all relevant information, individuals would not need to call
                                             the hotel to get further information.
                       17
                       18 Strojnik v. Orangewood LLC, 2020 U.S. Dist. LEXIS 11743, at *20-21. Other district
                       19 courts have also reached the same conclusion. See Strojnik v. 1315 Orange LLC, No.
                       20 19-cv-1991-LAB (JLB), 2019 U.S. Dist. LEXIS 185481, at *2 (S.D. Cal. Oct. 25,
                       21 2019) (Plaintiff “does not cite any authority suggesting a hotel has an obligation to
                       22 describe to the public the physical layout of its rooms in exhaustive detail without
                       23 being asked”); Strojnik v. Kapalua Land, 2019 U.S. Dist. LEXIS 165525, at *9 (D.
                       24 Haw. Aug. 26, 2019) (recommending dismissal of complaint with prejudice and
                       25 noting that “Plaintiff fails to cite any legal authority providing that failure to detail
                       26 all accessible and inaccessible elements of a public accommodation results in an
                       27 ADA violation.”); Barnes v. Marriott Hotel Servs., Inc., No. 15-cv-014090-HRL,
                       28                                                  11
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                 Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 18 of 33 Page ID #:600



                             1 2017 U.S. Dist. LEXIS 22588, at *10 (N.D. Cal. Feb. 16, 2017) (granting summary
                             2 judgment where the website “provides descriptions of accessible features…that
                             3 include the level of detail proposed by the ADA Guidance document”).
                             4        Here, Strojnik was perfectly free to call the Hotel, email the Hotel, speak to a
                             5 reservations operator, or simply ask a Hotel representative when he purportedly
                             6 visited in person. But he chose not to do so. That the websites did not provide all
                             7 relevant information regarding the Hotel’s accessibility features is not an impediment
                             8 to Strojnik’s use of the Hotel.
                             9        Further, although Strojnik also alleges that the websites failed to make
                       10 accessible guest rooms available in the same manner as non-accessible rooms, he
                       11 “does not allege facts plausibly showing that he requires an accessible guest room,
                       12 beyond the conclusory statement that he needs one.” Strojnik v. Orangewood LLC,
                       13 No. 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS 11743, *22-23 (C.D. Cal. Jan.
                       14 22, 2020). Nor does he allege in what way booking an accessible room is different
                       15 from booking a non-accessible room on the websites, or how any such difference
                       16 relates to his particular disability. Merely listing procedural violations without
                       17 connecting them to any particular harm is insufficient to plead standing. Spokeo, 136
                       18 S. Ct. at 1550.
                       19             Strojnik fails to specify an ADA violation. He has no standing and fails to
                       20 state a claim.
                       21                    2.    Strojnik Does Not Identify Barriers He Actually Encountered
                       22             Strojnik does not allege that he visited Defendant’s Hotel, or that he actually
                       23 encountered any actual barriers. Not only does he fail to identify what barriers
                       24 existed, he fails to allege any facts explaining how the purported barriers “relate” to
                       25 his own disability. Chapman, 631 F.3d at 947. The Ninth Circuit has held that a
                       26 plaintiff “does not have standing to challenge those barriers that would burden or
                       27 restrict access for a person” with a disability different than the plaintiff’s disability.
                       28                                                 12
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS               Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 19 of 33 Page ID #:601



                             1 See Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1044 n. 7 (9th Cir. 2008) (holding that,
                             2 plaintiff, a wheelchair user, “cannot challenge all of the ADA violations in the 7-
                             3 Eleven store…Doran may challenge only those barriers that might reasonably affect
                             4 a wheelchair user’s full enjoyment of the store.”).
                             5        Here, the FAC includes the same grainy, barely visible set of photographs from
                             6 “online” that were previously included in the Addendum A that accompanied the
                             7 Complaint. FAC at 19; see Dkt. 1, Addendum A. Each photograph is accompanied
                             8 by the same generic caption, such as “[i]naccessible check in counter,”
                             9 “[i]naccessible valet counter,” “[i]naccessible concierge counter,” etc. FAC at 19.
                       10 None of the allegations in the FAC “identify any barrier that would affect Strojnik,
                       11 deny him equal access, or deter him staying at the hotel.” Strojnik v. 1315 Orange
                       12 LLC, No. 19-cv-1991-LAB (JLB), 2019 U.S. Dist. LEXIS 185481, at *2 (S.D. Cal.
                       13 Oct. 25, 2019). The captions under each photo are “bare legal conclusions cast in the
                       14 form of factual allegations, with no specification as to how any alleged barrier
                       15 violates any aspect of the ADA or any related accessibility guidelines.” Strojnik v.
                       16 Hotel Circle GL Holdings, LLC, No. 19-cv-01194-DAD-EPG, 2019 U.S. Dist.
                       17 LEXIS 202591, *8 (E.D. Cal. Nov. 21, 2019). Although Strojnik references the
                       18 ADAAG in his FAC, he does not allege what provisions of the ADAAG any of the
                       19 alleged barriers depicted in the photographs purportedly violated. “It is therefore
                       20 altogether unclear from the allegations of the [FAC]…whether what [Strojnik]
                       21 alleges are in fact ADA violations at all.” Strojnik v. Hotel Circle GL Holdings, LLC,
                       22 No. 19-cv-01194-DAD-EPG, 2019 U.S. Dist. LEXIS 202591, at *8-9 (E.D. Cal.
                       23 Nov. 21, 2019); see also Strojnik v. Four Sisters Inns, Inc., No. 2:19-cv-02991-ODW
                       24 (JEMx), 2019 U.S. Dist. LEXIS 212094, at *7 (C.D. Cal. Dec. 9, 2019) (“[T]hese
                       25 captions in the Addendum are bare legal conclusions cast in the form of factual
                       26 allegations.”); Strojnik v. Pasadena Robles Acquisition, LLC, Case No. 2:19-cv-
                       27 02067-AB (PJWx), 2019 U.S. Dist. LEXIS 213070, at *4 n. 1 (C.D. Cal. Aug. 14,
                       28                                                13
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS              Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 20 of 33 Page ID #:602



                             1 2019) (same).
                             2         Even if the FAC plausibly alleged barriers to accessibility at Defendant’s Hotel
                             3 (it does not), the FAC still fails to allege how any of the purported barriers relate to
                             4 Strojnik’s specific disability. Strojnik simply asserts in a conclusory manner that the
                             5 alleged barriers were “relat[ed] to [his] disability and interfere[d] with [his] full and
                             6 complete enjoyment of the Hotel” without any further explanation. FAC ¶ 20.
                             7 Strojnik must allege “more than labels and conclusions.” Strojnik v. Bakersfield
                             8 Convention Hotel I, LLC, No. 19-cv-01098 LJO JLT, 2020 U.S. Dist. LEXIS 16339,
                             9 *10 (E.D. Cal. Jan. 31, 2020) (plaintiff “cannot satisfy the demands of Article III by
                       10 alleging a bare procedural violation…The allegation Plaintiff has made is no more
                       11 than bare legal conclusion).
                       12              Although Strojnik points to a laundry list of his alleged medical conditions
                       13 with references to the ADAAG, he does not explain how the purported barriers
                       14 violate the ADA, relate to his particular disability, or interfere with his use or
                       15 enjoyment of the Hotel. Instead, as in Chapman, Strojnik “leaves the federal court to
                       16 guess which, if any, of the alleged violations” apply to his disability. See Chapman,
                       17 631 F.3d at 955. Plaintiff must do more than merely identify barriers that he
                       18 encountered—he must plead how each barrier affected him because of his disability.
                       19 Chapman, 631 F.3d at 954 (“The Accessibility Survey simply identifies alleged ADA
                       20 and CBC violations without connecting the alleged violations to [Plaintiff]
                       21 Chapman's disability, or indicating whether or not he encountered any one of them
                       22 in such a way as to impair his full and equal enjoyment of the Store.”); Four Sisters,
                       23 2019 U.S. Dist. LEXIS 212094, at *3 (holding that the facts alleged by Strojnik fail
                       24 to “explain how the purported barriers violate the ADA, relate to his particular
                       25 disability, or interfere with his use or enjoyment of the Hotel”); Hotel Circle, 2019
                       26 U.S. Dist. LEXIS 202591, 2019 WL 6212084, at *3 (same); Bakersfield Convention
                       27 Hotel I, 2020 U.S. Dist. LEXIS 16339, at *10-11 (same).
                       28                                                  14
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                 Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 21 of 33 Page ID #:603



                             1         None of Plaintiff’s allegations describe the architectural barriers at the Hotel
                             2 and how those relate to his disability. This is insufficient under Chapman, 631 F.3d
                             3 at 954. See also Strojnik v. 1315 Orange LLC, 2019 U.S. Dist. LEXIS 185481 (S.D.
                             4 Cal. Oct. 25, 2019) (a “series of grainy, murky photographs titled “Personal Barrier
                             5 Encounters,” with brief captions . . . does not identify any barriers that would affect
                             6 Strojnik, deny him equal access, or deter him from staying at the hotel,” dismissing
                             7 complaint); Strojnik v. Hotel Circle GL Holdings, LLC, Case No. 1:19-cv-01194-
                             8 DAD-EPG (E.D. Cal. November 21, 2019).
                             9         Because the FAC fails to allege facts showing an ADA violation that relates to
                       10 Strojnik’s specific disability, it fails to allege an injury-in-fact for purposes of Article
                       11 III standing and fails to state a claim upon which relief can be granted.
                       12              C.    Strojnik Has Not Shown That He Has A Disability That Relates To
                       13                    the Alleged Barriers.
                       14              In addition to lacking any allegation that explains how the alleged barriers
                       15 affected Strojnik’s specific disability, the extent of his alleged disability is also
                       16 equally unclear from the allegations in the FAC. For example, while many of the
                       17 alleged barriers in the photographs seem to relate to accessibility for an individual in
                       18 a wheelchair, Strojnik never actually alleges that he uses a wheelchair. He does not
                       19 allege whether he needs ambulatory or wheelchair assistance, or how his disabilities
                       20 impact his mobility on this particular occasion or generally. See Rutherford v.
                       21 Cesar’s Mexican Rest., LLC, 2019 U.S. Dist. LEXIS 150782, at *1 (S.D. Cal. Sept.
                       22 3, 2019) (finding that the plaintiff failed to establish Article III standing where he did
                       23 not allege if he used a wheelchair at the defendant’s facility despite pointing out
                       24 barriers to accessibility that related to wheelchair users). Nor does he allege any facts
                       25 that would tend to show he requires the use of a wheelchair.
                       26              In fact, in a video clip from a March 7, 2018 news report that aired on the ABC
                       27 Phoenix affiliate, Channel 15, Strojnik is clearly shown strolling without any type of
                       28                                                  15
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                 Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 22 of 33 Page ID #:604



                             1 assistance         whatsoever.      (See      RJN,       Link       1,      available     at
                             2 https://www.abc15.com/news/local-news/investigations/state-bar-moves-to-
                             3 suspend-serial-suing-attorney-exposed-by-abc15).8 Strojnik claims to suffer from “a
                             4 degenerative right knee” and “severe right-sided neural foraminal stenosis,” which
                             5 refers to the narrowing of the small openings between each vertebra in the spine.
                             6 FAC ¶ 3. Yet, in another video clip from ABC 15 that aired on June 25, 2018, Strojnik
                             7 is shown walking into court with a large litigation briefcase slung over his shoulder—
                             8 certainly not consistent with his claim that his foraminal stenosis “substantially
                             9 limit[s]     his    major   life   activities.”   (See    RJN      Link2,    available    at
                       10 https://www.abc15.com/news/local-news/investigations/az-attorney-general-
                       11 attempts-second-intervention-to-shut-down-serial-suing-attorney.)
                       12               Therefore, the extent of Strojnik’s alleged disability is entirely unclear from
                       13 the FAC. Ignoring the fact that the videos of Strojnik show him moving just fine, the
                       14 FAC fails to allege any facts showing Strojnik requires the use of a wheelchair, that
                       15 he used a wheelchair on this particular occasion, or explain why it is any more likely
                       16 that he will need a wheelchair if and when he might return to the Hotel. “[I]t is not
                       17 enough merely to allege that [Plaintiff] ‘at times’ uses a wheelchair, and to point out
                       18 technical ADA violations…that might affect someone who uses a wheelchair.”
                       19 Rutherford v. Los Charros, 2019 U.S. Dist. LEXIS 60156, at *2 (S.D. Cal. Apr. 5,
                       20 2019). “To show the kind of concrete injury necessary to establish jurisdiction at the
                       21 pleading stage, he must plead facts showing the likelihood that he would visit Los
                       22 Charros again while using a wheelchair, and that the violations he alleges would be
                       23       8
                                  Federal Rule of Evidence 201 empowers a court to take judicial notice of facts that are
                                “capable of accurate and ready determination by resort to sources whose accuracy cannot
                       24       reasonably be questioned.” Fed. R. Evid. 201(b); DuckHole Inc. v. NBC Universal Media
                                LLC, 2013 U.S. Dist. LEXIS 157305, at *7 (C.D. Cal. Sep. 6, 2013) (taking judicial notice
                       25       of DVDs in support of Rule 12(b)(6) motion). This Court can thus take judicial notice of
                                the videos of Strojnik aired by the news station and published online. See City of Inglewood
                       26       v. Teixeira, 2015 U.S. Dist. LEXIS 114539, at *5 (C.D. Cal. Aug. 20, 2015) (judicial notice
                                of YouTube videos in connection with Rule 12(b)(6) motion). Judicial notice is appropriate
                       27       as the videos are from a source whose authenticity cannot be questioned and published on
                                the news channel’s own website.
                       28                                                      16
     BUCHALTER
A PROFESSIONAL CORPORATION          NOTICE OF MOTION AND MOTION TO DISMISS                Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                    PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 23 of 33 Page ID #:605



                             1 likely interfere with his full and equal use of the facilities.” Id. (Emphasis added).
                             2 Thus, there is no alleged disability that Strojnik can connect to any purported barrier
                             3 at the Hotel. He fails to establish standing or state a claim.
                             4         D.    Strojnik Fails to Allege Facts Showing a Threat of Repeated Injury
                             5         Even if Strojnik did adequately plead an actual concrete injury (he does not),
                             6 he fails to demonstrate “a sufficient likelihood that he will again be wronged in a
                             7 similar way” as required. Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). That is,
                             8 Strojnik must establish a “real and immediate threat of repeated injury” demonstrated
                             9 by an intent to return to a noncompliant place of public accommodation. Id. at 102
                       10 (quoting O'Shea v. Littleton, 414 U.S. 488, 496 (1974)); Chapman, 631 F.3d at 948–
                       11 49. A general intent to return to a public accommodation is “insufficient to confer
                       12 standing in an action for injunctive relief.” Molski v. Kahn Winery, 405 F.Supp.2d
                       13 1160, 1168 (C.D. Cal. 2005). A plaintiff “lacks standing if he is indifferent to
                       14 returning [] or if his alleged intent to return is not genuine, or if the barriers he seeks
                       15 to enjoin do not pose a real and immediate threat to him due to his particular
                       16 disability.” Chapman, 631 F.3d at 953. Furthermore, a plaintiff’s mere “profession
                       17 of an intent to return…[is] simply not enough” for standing. Lujan, 504 U.S. at 564.
                       18 The Court in Lujan ruled that “such ‘some day’ intentions—without any description
                       19 of concrete plans, or indeed even any specification of when the some day will be” do
                       20 not establish an intent to return as necessary for standing. Id.
                       21              Strojnik’s FAC still fails to allege anything more than bare legal conclusions
                       22 that have been deemed insufficient to support standing by multiple district courts.
                       23 The most that Strojnik adds to his FAC is an alleged intent to visit “the greater Los
                       24 Angeles area on or about the weekend of April 4” if the Hotel is ADA compliant. Id.
                       25 ¶13(h). Plaintiff’s “some day” intention, is insufficient to show a definite plan to
                       26 return. Lujan, 504 U.S. at 564 (“Such ‘some day’ intentions—without any description
                       27 of concrete plans, or indeed even any specification of when the some day will be—
                       28                                                  17
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 24 of 33 Page ID #:606



                             1 do not support a finding of the ‘actual or imminent’ injury that our cases require.”).
                             2 Notably, Strojnik alleged in another action filed in the Northern District of Califorina
                             3 that he planned to visit “the Bay Area” during that same weekend, despite the two
                             4 areas are over 400 miles apart. See Strojnik v. IA Lodging Napa First LLC, dba Andaz
                             5 Napa, No. 19-cv-03983-DMR, Doc. No. 50, ¶ 21(e). Strojnik’s credibility and
                             6 severely suspect.
                             7         In assessing the genuineness of an expressed intent to return, courts in the
                             8 Ninth Circuit often consider four factors: (1) the proximity of the place of public
                             9 accommodation to plaintiff’s residence, (2) plaintiff’s past patronage of defendant’s
                       10 business, (3) the definitiveness of plaintiff’s plans to return, and (4) the plaintiff’s
                       11 frequency of travel near defendant’s location area. See Johnson v. Overlook At Blue
                       12 Ravine, LLC, 2012 U.S. Dist. LEXIS 102056 at *8 (E.D. Cal. July 20, 2012). Each
                       13 of these factors weighs against Plaintiff.
                       14              First, Strojnik lives more than 360 miles from the Hotel. Strojnik v. Pasadena
                       15 Robles Acquisition, LLC, Case No. 2:19-cv-02067-AB (PJWx), 2019 U.S. Dist.
                       16 LEXIS 213070, at *6 (C.D. Cal. Aug. 14, 2019). If a plaintiff lives more than 100
                       17 miles from the public accommodation, “the distance subverts a professed intent to
                       18 return.” Id. (citing Molski v. Kahn Winery, 405 Supp. 2d 1160 (C.D. Cal. 2005));
                       19 Brother v. Tiger Partner, LLC, 331 F. Supp. 2d 1368, 1373 (M.D. Fla. 2004) (finding
                       20 plaintiff failed to establish likelihood of future harm in part because he lived 280
                       21 miles from the defendant’s hotel).
                       22              Strojnik has never actually stayed at the hotel. Rather, Plaintiff merely alleges
                       23 he intends to return to the area, and maybe visit the Defendant’s Hotel when it
                       24 becomes ADA compliant. Plaintiff’s statements are exactly the kind of “mere
                       25 profession of an intent” that the Supreme Court has deemed insufficient to establish
                       26 standing under Article III. Lujan, 504 U.S. at 564 at n. 2; Strojnik v. Pasadena Robles
                       27 Acquisition, LLC, 2019 U.S. Dist. LEXIS 213070, at *6-7 (C.D. Cal. Aug. 14, 2019)
                       28                                                  18
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                 Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 25 of 33 Page ID #:607



                             1 (“Like in Lujan, this is a general intent to return without more and is simply Plaintiff
                             2 saying he will ‘some day’ return to Defendant’s hotel, such statements are not enough
                             3 to confer standing.”).
                             4         The Pasadena Robles court further noted that:
                             5                In addition, the purpose of the “intent to return” road to
                                              standing is to show that the plaintiff will likely be harmed
                             6                because barriers ‘continue to exist at a place of public
                                              accommodation to which he intends to return.”’ Chapman,
                             7                631 F.3d at 953. Here, Plaintiff’s intent to return is
                                              expressly contingent on the hotel coming into compliance
                             8                with the ADA, thus Plaintiff will not return unless the
                                              hotel comes into compliance so he will necessarily not
                             9                encounter accessibility barriers at that time. Plaintiff’s
                                              own intent allegation therefore forecloses standing based
                       10                     on the intent to return option.
                       11
                                 Strojnik v. Pasadena Robles Acquisition, LLC, 2019 U.S. Dist. LEXIS 213070, at *7
                       12
                                 (C.D. Cal. Aug. 14, 2019) (dismissing complaint for lack of standing) (emphasis
                       13
                                 added); Strojnik v. Four Sisters Inns, Inc., No. 2:19-CV-02991-ODW (JEMx), 2019
                       14
                                 U.S. Dist. LEXIS 212094, *10 (C.D. Cal. Dec. 9, 2019) (same).
                       15
                                       Moreover, Plaintiff’s professed intent to return is simply implausible given the
                       16
                                 over 140 of ADA actions he has filed throughout the state of California since April
                       17
                                 2018; 31 of which have been filed in this District alone. (RJN, Exh. 1.) All of these
                       18
                                 newly filed lawsuits contain the same or substantially similar allegations against
                       19
                                 other hotels. See Gastelum v. Canyon Hospitality LLC, 2018 U.S. Dist. LEXIS
                       20
                                 87850, at *7 (D. Ariz. May 25, 2018) (“While the need to look at the specificity with
                       21
                                 which the Plaintiff has pleaded the likelihood of future visits might be less stringent
                       22
                                 had he only sued one hotel in the Phoenix area, …the inquiry must be more exacting
                       23
                                 where he has expressed only a rote intent to ‘book rooms’ in 133 other lodgings in
                       24
                                 the same geographic area.”). Plaintiff’s over 140 complaints (and counting) contain
                       25
                                 the same or substantially similar allegations against other hotels. (See e.g., Dkt. 19-
                       26
                                 1, Exhs. 3-8.). His conveniently vague allegations in all of these cases that he intends
                       27
                                 to return to all of the hotels, including Defendant’s Hotel here, are simply
                       28                                                   19
     BUCHALTER
A PROFESSIONAL CORPORATION        NOTICE OF MOTION AND MOTION TO DISMISS                Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                  PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 26 of 33 Page ID #:608



                             1 implausible, and likely impossible.       Plaintiff’s professed intent to return is
                             2 disingenuous, which vitiates his standing.
                             3        Based on the foregoing factors, Strojnik has failed to show that he has a
                             4 genuine intent to return to Defendant’s Hotel, and thus, has failed to establish
                             5 standing under the ADA.
                             6        E.     Strojnik Fails to Allege Facts Showing He Is Deterred From
                             7               Returning to Defendant’s Hotel.
                             8        Strojnik also fails to allege he was or is deterred from visiting Defendant’s
                             9 Hotel. To demonstrate deterrence, a plaintiff must allege “actual knowledge of illegal
                       10 barriers at a public accommodation to which he or she desires access” and that a
                       11 defendant’s failure to comply with the ADA deters him or her from making use of
                       12 the defendant’s facility.” Civil Rights Educ. & Enf’t Ctr. v. Hosp. Properties Tr.
                       13 (CREEC), 867 F.3d 1093, 1098 (9th Cir. 2017). However, “deterrence cannot be
                       14 merely “conjectural or hypothetical.” Vogel v. Salazar, No. SACV 14-00853-CJC
                       15 (DFMx), 2014 U.S. Dist. LEXIS 1513, at *2 (C.D. Cal. Oct. 24, 2014). Rather, a
                       16 plaintiff must show that he would return but for the alleged barriers. Feezor v. Sears,
                       17 Roebuck & Co., 608 F. App’x 476, 477 (9th Cir. 2015).
                       18             Conclusory statements regarding that a plaintiff “was deterred” will not
                       19 suffice; rather, corroborating facts are necessary. See Blue Ravine, 2012 U.S. Dist.
                       20 LEXIS 102056, at *11-*12 (quoting Chapman, 631 F.3d at 949); see Strojnik v.
                       21 Bakersfield Convention Hotel I, LLC, No.. 19-cv-01098 LJO JLT, 2020 U.S. Dist.
                       22 LEXIS 16339, *13 (E.D. Cal. Jan. 31, 2020) (“Mere conclusory statements that an
                       23 ADA plaintiff intends to return and is deterred from returning to a place are
                       24 insufficient.”). For example, in Vogel, the court found the plaintiff lacked standing
                       25 because he failed “to assert or point to any colorable facts to prove that his assertion
                       26 of deterrence is not merely hypothetical.” Id., 2014 U.S. Dist. LEXIS 1513, at *2.
                       27 There, the court found that phrases such as “because of physical and intangible
                       28                                                 20
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS               Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 27 of 33 Page ID #:609



                             1 barriers,” “he has been deterred, and he continues to be deterred from visiting the
                             2 Restaurant,” were too conclusory to confer standing. Ibid.
                             3        Similarly, here, Strojnik fails to allege any facts showing his intent to return is
                             4 anything more than hypothetical. “Although the complaint alleges that plaintiff
                             5 intends to visit the Hotel once it is ADA-compliant, this, as discussed, is simply not
                             6 enough.” Strojnik v. Hotel Circle GL Holdings, LLC, No. 19-cv-01194-DAD-EPG,
                             7 2019 U.S. Dist. LEXIS 202591, at *14 (E.D. Cal. Nov. 21, 2019) (citing Lujan, 504
                             8 U.S. at 564). “Plaintiff does not allege any facts that he actually would return to the
                             9 [Hotel] if it were ADA compliant.” Id. (quoting Vogel, 2014 U.S. Dist. LEXIS 1513,
                       10 at *2). For example, plaintiff has not alleged that he visits the “Disneyland area” often
                       11 or that he will go to the area again in the future. “There are also no allegations as to
                       12 why Plaintiff prefers this particular [Hotel] property, as opposed to others in the
                       13 ‘Disneyland area.’” Strojnik v. Orangewood LLC, No. CV 19-00946 DSF (JCx),
                       14 2020 U.S. Dist. LEXIS 11743, at *26 (C.D. Cal. Jan. 22, 2020). “Plaintiff’s
                       15 conclusory statement that he is deterred from visiting [the Hotel] are insufficient to
                       16 demonstrate that he would [stay at the Hotel] if it were accessible. As a result, he
                       17 lacks standing to pursue his claims.” Feezor, 608 F. App’x at 477 (9th Cir. 2015).
                       18 Thus, Strojnik’s alleged deterrence is unsupported.
                       19             Having failed to allege any actual ADA violations that deterred him from
                       20 visiting the Hotel in the first place, and provided no facts showing that he will be
                       21 deterred from doing so in the future, Strojnik has therefore failed to sufficiently
                       22 establish deterrence as a basis for standing. Strojnik fails to state a claim under the
                       23 ADA and has no standing to bring this suit. His FAC should be dismissed with
                       24 prejudice.
                       25 V.          STROJNIK’S STATE LAW CLAIMS MUST ALSO BE DISMISSED.
                       26             Besides his claim for violation of the ADA, Plaintiff also sues under California
                       27 state laws that prohibit disparate treatment of disabled persons, including the
                       28                                                  21
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                 Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 28 of 33 Page ID #:610



                             1 California Unruh Civil Rights Act and the California Disabled Persons Act (“DPA”).
                             2 Plaintiff’s state law claims fail for several reasons.
                             3         First, because this court has only supplemental jurisdiction regarding these
                             4 claims, if Plaintiff lacks standing to bring his ADA claim, there is no reason for the
                             5 Court to retain jurisdiction over Plaintiff’s state law claims. “A district court ‘may
                             6 decline to exercise supplemental jurisdiction’ if it 'has dismissed all claims over
                             7 which it has original jurisdiction.’” Sanford v. MemberWorks, Inc., 625 F.3d 550,
                             8 561 (9th Cir. 2010) (quoting 28 U.S.C. § 1367(c)(3)). Since the Court has no subject-
                             9 matter jurisdiction over the first claim under the ADA, the Court should decline to
                       10 exercise supplemental jurisdiction over any of the remaining three state claims at this
                       11 time. See, e.g., Strojnik v. Hotel Circle, 2019 U.S. Dist. LEXIS 202591, at *6
                       12 (declining to exercise supplemental jurisdiction over Strojnik's remaining state
                       13 claims since his ADA claim has failed for lack of standing); Strojnik v. Pasadena
                       14 Robles, 2019 U.S. Dist. LEXIS 213070, at *11 (same); Strojnik v. Bakersfield
                       15 Convention Hotel I, LLC, 2020 U.S. Dist. LEXIS 16339, at *17 (same).
                       16              Second, standing to pursue monetary relief under the DPA and the Unruh Act
                       17 differs from standing to seek injunctive relief under the ADA. See Reycraft v. Lee,
                       18 177 Cal. App.4th 1211 (2009); see also Angelucci v. Century Supper Club, 41 Cal.4th
                       19 160, 175 (2007). These statutes restrict damages recovery to situations where “the
                       20 plaintiff personally encountered the violation on a particular occasion, or the
                       21 plaintiff was deterred from accessing a place of public accommodation on a particular
                       22 occasion. Rodriguez v. Barrita, Inc., 10 F. Supp. 3d 1062, 1076 (N.D. Cal. 2014)
                       23 (emphasis added). Unlike the ADA, these statutes require “something more than
                       24 mere awareness of or a reasonable belief about the existence of discriminatory
                       25 condition.” Id.
                       26              Strojnik did not personally encounter any barriers. He merely points to website
                       27 photos which he claims amounted to barriers, without explanation of how they relate
                       28                                                  22
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                 Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 29 of 33 Page ID #:611



                             1 to his disability or how they would have prevented him access. A plaintiff cannot
                             2 recover damages under the Unruh Act unless the violation actually denied him or her
                             3 equal access to some public facility. Urhausen v. Long Drug Stores Cal., Inc., 155
                             4 Cal. App. 4th 254, 265-66 (2007). In Urhausen, the court rejected the plaintiff’s
                             5 attempt to equate a “denial of equal access” with the presence of a violation of federal
                             6 or state regulations. Ibid. As the court held, under that theory,
                                             Any disabled person could sue for statutory damages
                             7               whenever he or she encountered noncompliant facilities,
                                             regardless of whether that lack of compliance actually
                             8               impaired the plaintiff’s access to those facilities. Plaintiff’s
                                             argument would thereby eliminate any distinction between
                             9               a cause of action for equitable relief under section 55 and a
                                             cause of action for damages under section 54.3…
                       10 Ibid.
                       11              In Strojnik’s state law causes of action, he cannot allege that he was actually
                       12 denied access to the Hotel. Although he alleges that he experienced barriers, he fails
                       13 to explain how those alleged barriers impaired his ability to access the Hotel or its
                       14 services—especially when it is apparent that, while he may experience pain, he is not
                       15 in a wheelchair and does not use a wheelchair. “[T]he cases interpreting the Act have
                       16 consistently held that an individual plaintiff has standing to bring claims thereunder
                       17 only if he or she has been the victim of defendant’s discriminatory act.” Surrey v.
                       18 TrueBeginnings, LLC, 168 Cal.App.4th 414, 419 (2008). Thus, if he is able to
                       19 “ambulate,” it is irrelevant whether there are inaccessible counters or improper
                       20 hardware, as alleged in the FAC.
                       21 VI.          STROJNIK’S        NEGLIGENCE              CLAIM       SHOULD         ALSO    BE
                       22              DISMISSED
                       23              As with the DPA and Unruh claims, this Court has only supplemental
                       24 jurisdiction over Plaintiff’s negligence cause of action. If Plaintiff lacks standing to
                       25 bring his ADA claim, there is no reason the Court retain jurisdiction over Plaintiff’s
                       26 negligence claim. Concern for judicial economy supports declining jurisdiction. See
                       27
                       28                                                   23
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                  Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 30 of 33 Page ID #:612



                             1 Johnson v. Torres Enters. LP, 2019 U.S. Dist. LEXIS 11124, at *11 (N.D. Cal. Jan.
                             2 22, 2019).
                             3 VII. STROJNIK SHOULD BE DECLARED A VEXATIOUS LITIGANT
                             4        The Court should declare Plaintiff a vexatious litigant requiring him to obtain
                             5 leave of court before filing any other future claims under the Americans with
                             6 Disabilities Act in any California Court. Molski v. Mandarin Touch Rest., Supra 860,
                             7 861 (C.D. Cal. 2005), aff’d in part, dismissed in part sub nom. Molski v. Evergreen
                             8 Dynasty Corp., 500 F.3d 1047 (9th Cir. 2007). In deciding whether or not to restrict
                             9 a litigant’s access to the courts, “[u]ltimately, the question the court must answer is
                       10 whether a litigant who has a history of vexatious litigation is likely to continue to
                       11 abuse the judicial process and harass other parties.” Safir v. United States Lines, Inc.,
                       12 792 F.2d 19, 23 (2nd Cir.1986). In doing so, the Court should look to five factors:
                       13 (1) the litigant’s history of litigation and in particular whether it entailed vexatious,
                       14 harassing or duplicative lawsuits; (2) the litigant’s motive in pursuing the litigation,
                       15 e.g., does the litigant have an objective good faith expectation of prevailing; (3)
                       16 whether the litigant is represented by counsel; (4) whether the litigant has caused
                       17 needless expense to other parties or has posed an unnecessary burden on the courts
                       18 and their personnel; and (5) whether other sanctions would be adequate to protect the
                       19 courts and other parties. Molski, 500 F.3d at 1057 (citing Safir v. United States Lines,
                       20 Inc., 792 F.2d 19, 24 (2d Cir. 1986)). A high settlement rate, coupled with a high
                       21 volume of cases filed, can “show[] a pattern of extortion.” Molski, 500 F.3d at 1054.
                       22 Filing boilerplate complaints also indicates a harassing intent. Id. at 1051 (citing In
                       23 re Powell, 851 F.2d 427, 431 (D.C. Cir. 1988).
                       24             Every factor weighs in favor of declaring Plaintiff a vexatious litigant. A court
                       25 must look to both the number and content of the filings as indicia of frivolousness.
                       26 Molski v. Evergreen, 500 F.3d 1047, 1059 (9th Cir. 2007). Plaintiff has filed over
                       27 140 almost identical ADA lawsuits throughout federal courts as a pro per litigant
                       28                                                 24
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 31 of 33 Page ID #:613



                             1 since his disbarment in Arizona for doing effectively the same thing. (RJN Exh. 1.)
                             2 Many of his complaints are literal copy-paste versions of one another. (See, e.g., Dkt.
                             3 19-1, Exh. 3-7, compare to FAC.) Plaintiff’s claims are without merit as discussed
                             4 above, and his credibility and motives regarding his travel plans are simply
                             5 unbelievable given the preposterous volume of complaints.
                             6        Plaintiff’s motives are harassing and purely financial, as is demonstrated by
                             7 his inclusion of state-law claims in addition to ADA claims simply to provide
                             8 leverage for settlement dollars. Plaintiff attempts to, and usually does, extract
                             9 monetary settlements to resolve his claims based on the high volume of his cases that
                       10 are voluntarily dismissed shortly after filing. (See, e.g., Dkt. 19-1, Ex. 1.) Plaintiff
                       11 employed this same high-volume/quick-settlement tactic in Arizona before he was
                       12 disbarred. (See Dkt. 19-1, Ex. 1 at 4-5, 16 (“Strojnik would demand $5,000 in
                       13 attorney’s fees, regardless if the business had remedied the violation” and engaged
                       14 in “unethical extortion.”); Dkt. 19-1, Ex. 2.)
                       15             Plaintiff’s litigation tactics are abusive, harassing, and not intended to
                       16 vindicate any right under the ADA. He files hundreds of virtually identical copy-
                       17 past lawsuits to extort Defendants for quick settlements without any legitimate intent
                       18 to visit the locations he claims.          Plaintiff’s assembly line of copy-paste ADA
                       19 complaints results in an extreme burden to the judicial system, the defendants preys
                       20 on, and society generally.
                       21             Other sanctions would not adequately protect the Courts and parties due to the
                       22 difficulty of determining the vexatious nature of complaints when not viewed in
                       23 aggregate. Moreover, as noted above, Judge Ryu of this district is still considering a
                       24 motion to declare Plaintiff a vexatious litigant in an almost identical case. Judge Ryu
                       25 ordered Plaintiff to submit a verified declaration by November 30, 2019 stating,
                       26 among other things: “[h]ow many ADA cases” he has filed in the Northern District
                       27 of California; “the date(s) that Strojnik encountered the barriers”; “[d]etails regarding
                       28                                                 25
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS               Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 32 of 33 Page ID #:614



                             1 [his] investigation [] regarding the alleged barriers” he encountered; and “the total
                             2 amount of money Strojnik has recovered in settlements of his ADA cases.” (Dkt. 19-
                             3 1, Exh. 4.) Plaintiff ignored Judge Ryu’s order, and has not filed any such declaration
                             4 to date. Lesser sanctions will not suffice, as Plaintiff is demonstrably willing to
                             5 ignore court orders.
                             6         Based on the totality of Plaintiff’s litigation history, and his attitude toward
                             7 our judicial system, Plaintiff must be declared a vexatious litigant by this Court. At
                             8 the very least, Plaintiff should be ordered to seek leave from any court in the Northern
                             9 District of California before filing suit in this district.
                       10 VIII. CONCLUSION
                       11              For the foregoing reasons, Defendant requests that this Court grant its Motion
                       12 to Dismiss the First Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and
                       13 (6).
                       14 DATED: March 30, 2020                           BUCHALTER
                                                                          A Professional Corporation
                       15
                       16
                                                                          By: /s/ Tracy A. Warren
                       17                                                             TRACY A. WARREN
                                                                                      RICK A. WALTMAN
                       18                                                            Attorneys for Defendant
                                                                              SCG AMERICAN CONSTRUCTION
                       19                                                                     INC.
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28                                                    26
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                      Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
              Case 8:19-cv-01560-JVS-JDE Document 22 Filed 03/30/20 Page 33 of 33 Page ID #:615



                             1                              CERTIFICATE OF SERVICE
                             2         I hereby certify that on March 30, 2020, I electronically filed the above
                             3 document with the Clerk of the Court using CM/ECF which will send electronic
                             4 notification of such filing to all registered counsel.
                             5
                             6
                                                                        By: /s/ Tracy A. Warren
                                                                                   Tracy A. Warren
                             7
                             8
                             9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28                                                  27
     BUCHALTER
A PROFESSIONAL CORPORATION       NOTICE OF MOTION AND MOTION TO DISMISS                 Case No. 8:19-cv-01560-JVS-JDE
       LOS ANGELES
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
